                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION


 Brent Nix, et al.,

                         Plaintiffs,

 v.
                                                                No. 7:17-CV-00189-D
 The Chemours Company FC, LLC, et
 al.

                         Defendants.

 Roger Morton, et al.,

                         Plaintiffs,

 v.                                                             No. 7:17-CV-00197-D

 The Chemours Company, et al.

                         Defendants.

 Victoria Carey, et al.,

                         Plaintiffs,

 v.
                                                                No. 7:17-CV-00201-D
 E.I. Du Pont          De   Nemours      and
 Company, et al.

                         Defendants.

                                 Order Setting Status Conferences

       At the request of the parties, the court has agreed to hold regular status conferences in these

cases to address issues that may arise between the parties. This order will set the status conferences

and outline the procedures for the status conferences.




           Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 1 of 6
   Therefore, it is ordered that:

1. Scheduling of Status Conferences

       a. The court will hold in-person status conferences approximately every five to six

           weeks. The court will also conduct a telephonic status conference between the in-

           person status conferences.

       b. The date and time for the next telephonic and in-person status conferences will be

           set at the conclusion of each in-person status conference.

       c. The location of each in-person status conference shall be the Terry Sanford

           Federal Building and Courthouse in Raleigh, North Carolina. The courtroom for

           the hearing will be determined on the day of the hearing.

       d. The Clerk of Court will provide call-in information to counsel prior to each

           telephonic status conference.

2. Planning for Status Conferences and Pre-Conference Submissions

       a. Between status conferences, counsel shall confer about any disputes or other

           issues regarding discovery or scheduling. Counsel shall discuss any items to be

           included in the agenda for the upcoming status conferences, including:

               i. The issues each party anticipates addressing at the next status conference;

              ii. Progress made in discovery since the last status conference;

              iii. Any unresolved discovery disputes;

              iv. Any discovery dispute either party anticipates may develop in the future;

               v. Any other matter that is impeding or may in the future impede discovery;

                   and




                                            2

      Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 2 of 6
             vi. any other matter regarding discovery or scheduling that either party wishes

                 to bring to the court’s attention.

      b. No later than 72 hours before the status conference, the parties shall jointly submit

         an agenda outlining the issues that need to be addressed at the next status

         conference.

      c. Parties must submit the agenda in PDF format to Documents_USMJ_Numbers

         @nced.uscourts.gov. Plaintiffs’ counsel shall be responsible for submitting the

         agenda unless the parties agree otherwise.

      d. The agenda should include a brief summary of the issues the court will need to

         address for each topic. The parties may set out a brief statement of their positions

         on any disputed issues.

      e. It is unlikely that the court will consider matters at a status conference that are not

         included in its agenda.

      f. If the parties do not believe a particular status conference is necessary and should

         be cancelled, they shall notify Judge Numbers’s case manager as soon as possible

         before the conference.

      g. Any conferral provided for herein may be in writing, but in that event, counsel

         shall make themselves available for follow-up conferral by telephone or in person

         as promptly as practicable after the conferral in writing. In their conferrals,

         counsel shall make a good faith effort to resolve the disputes or other issues

         involved without court intervention.

3. Expedited Review of Disputes Over Written Discovery

      a. If a party (“moving party”) believes in good faith that



                                            3

      Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 3 of 6
        i. An impasse has been reached in efforts to resolve a discovery dispute

           without court intervention;

       ii. That court consideration of the dispute cannot appropriately wait until the

           next biweekly status conference; and

      iii. That the court can appropriately rule on the dispute in a telephone

           conference with counsel of no more than 30 minutes,

   the moving party may give written notice to the opposing party that it intends to

   invoke the expedited procedure provided for herein.

b. After providing written notice, the moving party is authorized file a legal

   memorandum, in the form prescribed by Local Civil Rule 10.1, E.D.N.C., clearly

   stating the specific issue or issues facing the parties, the specific relief requested,

   and the factual and legal basis for such relief. The memorandum shall be no more

   than three pages in length, excluding the certificate of service page and any

   exhibits.

c. The memorandum shall contain a certification by the moving party’s counsel

        i. That they have conferred in good faith with opposing counsel, by

           telephone or in person, to resolve the dispute without court intervention;

       ii. That they believe in good faith that these efforts have reached an impasse

           and that the court can appropriately rule on the dispute using the expedited

           procedure provided for in this order; and

      iii. That court consideration of the dispute cannot appropriately wait until the

           next biweekly status conference.

   This certification will not count towards the page limit described above.



                                      4

Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 4 of 6
d. A party opposing the relief sought by the moving party may file a responsive

   memorandum within two business days after the filing of the moving party’s

   memorandum.

        i. The responsive memorandum shall conform to the same requirements as

           to form, length, and, except for the specified certification, content that

           apply to the moving party’s memorandum.

       ii. In addition, the responsive memorandum may include an objection that the

           issue or issues in dispute require application of the regular procedures

           under the Local Civil Rules for discovery motions or that counsel for the

           parties have not exhausted efforts to resolve the dispute without court

           intervention.

e. Promptly after the filing of the responsive memorandum, the parties shall jointly

   contact the undersigned’s chambers to arrange a date and time for a telephone

   conference on the matter. The subject matter of the telephone conference shall be

   limited to the issue or issues presented in the memoranda provided for herein.

   The parties shall cooperate in scheduling the telephone conference as soon as

   practicable.

f. If the court determines that the issue or issues cannot appropriately be resolved

   through the telephone conference, it may require further consultation among the

   parties, require further written submissions, take the matter under advisement, or

   take other action that it deems appropriate. Unless otherwise noted, the parties

   should assume the court will record all telephone conferences in accordance with

   its customary practice.



                                      5

Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 5 of 6
          g. The foregoing procedures in this paragraph shall apply if the parties agree that the

             issue or issues in dispute should be heard in-person instead of over the telephone.


Dated: February 4, 2020

                                            ______________________________________
                                            ROBERT T. NUMBERS, II
                                            Robert
                                            UNITEDT.  Numbers,
                                                    STATES      II
                                                           MAGISTRATE    JUDGE
                                            United States Magistrate Judge




                                               6

         Case 7:17-cv-00189-D Document 178 Filed 02/05/20 Page 6 of 6
